Citation Nr: 0529276	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  94-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, involving Muscle Group 
XIV, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder.

3.  Entitlement to a higher initial evaluation for a right 
knee disorder, evaluated as 10 percent disabling from April 
3, 1992 to July 14, 2003, as 100 percent disabling from July 
15, 2003 to August 31, 2004, and as 30 percent disabling 
thereafter.

4.  Entitlement to an effective date earlier than September 
1, 2004, for the award of a total disability rating based 
upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issues of entitlement to service 
connection for a bilateral hip disorder, entitlement to TDIU, 
and whether there was clear and unmistakable error in the 
September 1944 rating decision were addressed in a March 2005 
Board decision.  The issues of entitlement to higher ratings 
for the veteran's service connected knee and back 
disabilities were remanded for additional development.  It is 
significant to note that the veteran refused additional VA 
examination as to these matters in July 2005 and that his 
August 2005 correspondence is considered to be a request for 
a withdrawal of his appeal as to these increased rating 
issues.

The Board notes that in a May 2005 rating decision the RO 
established entitlement to TDIU effective from September 1, 
2004.  In correspondence dated in August 2005 the veteran, in 
essence, submitted notice of disagreement as to the assigned 
effective date and asserted payment was warranted from the 
date of his claim on May 7, 1997.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As the effective date issue has not been properly 
addressed in a statement of the case, it must be remanded for 
appropriate development.  

Although the issue of whether there was clear and 
unmistakable error in the September 1944 rating decision was 
denied in the March 2005 Board decision, the veteran 
continues to assert that an error existed.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
September 1, 2004, for the award of a total disability rating 
based upon individual unemployability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

On August 16, 2005, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
requesting that his appeal for increased ratings be 
withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The issues of 
entitlement to higher ratings for the veteran's service 
connected knee and back disabilities were remanded for 
additional development in a March 2005 Board decision.  It is 
significant to note that the veteran refused additional VA 
examination as to these matters in July 2005 and that his 
August 2005 correspondence is considered to be a request for 
a withdrawal of his appeal as to these increased rating 
issues.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


REMAND

As a statement of the case has not been issued from the 
veteran's disagreement with the May 2005 rating decision 
concerning the assigned effective date of September 1, 2004, 
for the award of TDIU additional development is required.  
Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on issue of entitlement to an 
effective date earlier than September 1, 
2004, for the award of TDIU.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


